Title: [Diary entry: 2 November 1787]
From: Washington, George
To: 

Friday 2d. The past Night being very cold, the ground this Morng. was hard froze. The weather however through the day was mild and pleasant. After breakfast I returnd. home by way of Muddy hole Dogue run Frenchs & the Ferry. At the first—three plows were breaking up in field No. 4. The other hands were taking up the Jerusalem Artichokes—qty. 58½ bushls.—in dunged & undunged eql.—the 1st. largest. At Dogue run all hds. were engaged in treading out Wheat. At Frenchs except the two plows wch. were at work, they were employed in digging Irish Potatoes and at the Ferry in treading out Oats.